Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of apparatus group I in the reply filed on 04/12/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2021.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 14, the “means for releasably attaching” is being interpreted to be hook and loop fasteners as defined in paragraph 27 of the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parra 2019/0161974. Parra discloses: A liquid collection apparatus (100) comprising:
(a)    a collecting member (102) adapted to collect a flow of liquid, the collecting member defining an entrance opening for receiving the flow of liquid (as is the upper opening of 102 shown immediately under the water source 118 in figure 1) and an exit opening for exiting the flow of liquid (114);
(b)    a drainage member (120) communicating with the exit opening of the collecting member, the drainage member adapted to receive liquid collected in the collecting member and transport the liquid to a reservoir (122 as shown in figure 1); and
(c)    at least one attachment member (104-112) connected to the collecting member (at the central slot of 106 as seen in the figures) and adapted to attach the collecting member to a wall surface (116).
Regarding claims 2 and 3, Parra discloses the collecting member (102) to be a funnel as shown in the figures having the exit opening of the collecting member smaller than the entrance opening.
Regarding claim 13, Parra discloses the reservoir 122 to be a bucket, tank, or container as shown in figure 1.
Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Chiu 2018/0202135. Chiu discloses: A liquid collection apparatus (100) comprising:
(a)    a collecting member (10) adapted to collect a flow of liquid, the collecting member defining an entrance opening for receiving the flow of liquid (11) and an exit opening for exiting the flow of liquid (51);

(c)    at least one attachment member (20) connected to the collecting member and adapted to attach the collecting member to a wall surface (70).
Regarding claims 2 and 3, Chiu discloses the collecting member (10) to be a funnel as shown in the figures having the exit opening of the collecting member smaller than the entrance opening.
Regarding claims 4 and 5, Chiu discloses an elbow 53 attached to tube sections 60, 82, and 81.
Regarding claims 7 and 8, Chiu discloses a threaded connection 52 between the elbow 53 and the tube wherein a threaded connection is a frictional connection with frictional contact between the male and female threads.
Regarding claims 9 and 10, Chiu discloses a gasket like sealing member 14 in figure 6 which forms a seal at the entrance end of the collecting member 10 about the screw 20 to prevent leakage about the hole for the screw 20 between the collecting member 10 and the wall as claimed.
Regarding claim 13, Chiu discloses the reservoir 80 to be a tank or container as shown in figure 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parra 2019/0161974 in view of Hain 2016/0360933. Parra discloses: A liquid collection apparatus (100) .
 Regarding claim 16, Parra discloses the reservoir 122 to be a bucket, tank, or container as shown in figure 1.
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu 2018/0202135 in view of Ortwein 2016/0273566. Chiu discloses: A liquid collection apparatus (100) including a collecting member (10) and at least one attachment member (20) which attaches the collecting member to a wall surface (70) via a screw substantially as claimed but does not disclose the use of hook and loop fasteners (or means for releasably attaching in claim 14). However, Ortwein teaches another bathroom accessory which is also attached to a wall via a screw, and further teaches that hook and loop fasteners may be used in lieu of the screw in paragraph 24. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the attachment member of Chiu with hook and loop fasteners for the attachment member 20 because Ortwein teaches the use of hook and loop fasteners as an art recognized equivalent for attaching a bathroom accessory to a wall which would work equally well in the apparatus of Chiu with a high probability of success.

Regarding claim 17, Chiu discloses an elbow 53 attached to tube sections 60, 82, and 81.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu 2018/0202135 in view of Andersen 5,435,022. Chiu discloses: A liquid collection apparatus (100) including a collecting member (10) and an elbow 53 substantially as claimed but does not disclose the elbow to pivot about exit 51. However, Anderson teaches another water collection funnel 42 with an outlet 46 which connects to a drainage member 70 having a threaded rotatable or pivoting connection at 80 between the funnel and the drain or outlet pipe as claimed for the purpose of allowing the funnel to pivot or adjust its orientation with respect to the elbow connection and the wall. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Chiu with a pivotable connection as, for example, taught by Anderson in order to allow the funnel to pivot or adjust its orientation with respect to the elbow connection and the wall.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the PTO-892 teach other related shower water collection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754